            Case 1:21-mj-01873-TMD Document 3 Filed 07/08/21 Page____
                                                                  1 ofFILED
                                                                         7                    ___ ENTERED
                                                                                   ____ LOGGED _____ RECEIVED
RPG
                                                                                   2:32 pm, Jul 08 2021
                                                                                   AT BALTIMORE
                        IN THE UNITED STATES DISTRICT COURT                        CLERK, U.S. DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND                            DISTRICT OF MARYLAND
                                                                                   BY ______________Deputy

 IN THE MATTER OF THE AFFIDAVIT IN
 SUPPORT OF A SEARCH WARRANT                                     1:21-mj-1873 TMD
                                                       Case No. ____________________
 AUTHORIZING A DNA SAMPLE
 COLLECTION FROM TYSHAWN
 COLEMAN

                              AFFIDAVIT IN SUPPORT OF
                        APPLICATION FOR A SEARCH WARRANT

        I, David Olschewske, a Task Force Officer with the Bureau of Alcohol, Tobacco,

Firearms, and Explosives (“ATF”), being duly sworn, depose and state as follows:

                                        INTRODUCTION

       1.      The ATF and Baltimore City Police Department (“BPD”) have been investigating

Tyshawn COLEMAN for a violation of 18 U.S.C. § 922(g) (possession of a firearm by a prohibited

person). This affidavit is being submitted in support of an application for a search warrant pursuant

to Federal Rule of Criminal Procedure 41 to obtain samples of Deoxyribonucleic Acid (“DNA”)

for comparison purposes in the form saliva from Tyshawn COLEMAN, a man born in 1993,

assigned a Social Security number ending in 5909, and assigned an FBI number ending in 6HD6.

A photograph of COLEMAN is attached as Attachment A. COLEMAN is currently on pretrial

release with a last known address of 3223 Belmont Ave. Baltimore, MD 21216. The warrant

would authorize members of the ATF, or their authorized representatives, to obtain DNA contained

within saliva samples from COLEMAN, as described in Attachment B.

       2.      I submit this affidavit for the limited purpose of securing the requested warrant. I

have not included details of every aspect of this investigation to date. Rather, I have set forth only

those facts that I believe are necessary to establish probable cause supporting the warrant. I have
            Case 1:21-mj-01873-TMD Document 3 Filed 07/08/21 Page 2 of 7

                                                                                      1:21-mj-1873 TMD


not, however, intentionally omitted information that would tend to defeat a determination of

probable cause.

       3.      I believe that probable cause exists that COLEMAN possessed a firearm in

violation of 18 U.S.C. § 922(g) on October 12, 2020. Therefore, I respectfully request that this

Court find probable cause that evidence of the criminal violation is contained in the form of DNA

in saliva in the possession of COLEMAN.

                                  AFFIANT BACKGROUND

       4.      I am a Task Force Officer with the ATF and have been so assigned since January

2020. I am currently assigned to the Baltimore Field Division, Group VI, a group charged with

investigating controlled substance and firearm violations. As a Task Force Officer, I have assisted

in investigations involving violations of federal firearms and controlled substance laws as well as

investigations involving violent crimes.      Accordingly, I have received specialized training

regarding or have personally participated in, various types of investigative activities, including,

but not limited to, the following: (a) the execution of search warrants; (b) the consensual

monitoring and recording of conversations; and (c) the handling and maintenance of evidence.

       5.      I am also a sworn member with the Maryland Transportation Authority Police,

where I have worked for the last 17 years. For the last 10 years, I have served as a Detective in the

Special Operations Division/Criminal Investigations Unit where I have been the affiant on and

participated in the execution of numerous state and federal search and seizure and arrest warrants,

conducted hundreds of hours of surveillance that have resulted in the arrest and prosecution of

violators of the Maryland Annotated Code, and made or participated in hundreds of arrests for

various violations of the same. I have worked in both tactical plainclothes and undercover

capacities during these investigations. I attended and graduated from formal Police and
            Case 1:21-mj-01873-TMD Document 3 Filed 07/08/21 Page 3 of 7

                                                                                      1:21-mj-1873 TMD


Investigation training at the Maryland Transportation Police Academy in 2004. Since this time, I

have attended over 315 hours of outsource training in several areas related to criminal and narcotics

investigations, narcotics trafficking, distributors, money laundering, seizure of evidence and the

conduct of investigations.

       6.      I am familiar with firearm and narcotic statues, and the methods employed by those

who perpetrate these acts. I know based on my training, knowledge, and experience that DNA can

be found on items such as clothing and firearms and can be compared to a sample of DNA from a

known person. This comparison can help identify or eliminate suspects. I further know that the

BPD Forensics lab will not test firearms for the presence of DNA (or do any subsequent

comparison) without a standard to which it can be compared.

                                      PROBABLE CAUSE

       7.      At approximately 2:00 PM on October 12, 2020, BPD detectives were conducting

proactive enforcement in the area of 3000 Normount Ct. This area is known for a high level of

CDS transactions and related violence.

       8.      Individuals noticed the detectives in their marked patrol vehicle and began yelling

“twelve.” The detectives know through their training and experience that this is a code word used

to alert others to police presence. A man later identified as COLEMAN also noticed the detectives

and began to run. As he ran, COLEMAN held the front of his waistband area with both hands.

The detectives knew this to be a characteristic of an armed person. Individuals who carry firearms

often carry them un-holstered which requires them to hold the weapon in place while running. The

detectives believed COLEMAN was armed and began pursuing him.

       9.      The detectives briefly lost sight of COLEMAN when he entered a vacant backyard.

He then reemerged and began to run again. The detectives stopped COLEMAN and returned to
          Case 1:21-mj-01873-TMD Document 3 Filed 07/08/21 Page 4 of 7

                                                                                    1:21-mj-1873 TMD


the vacant backyard. There, they recovered a Smith & Wesson 9mm handgun with an obliterated

serial number. A magazine with six 9mm cartridges was next to the handgun. The detectives then

placed COLEMAN under arrest and transported him to the station.

       10.      At the station, COLEMAN waived his Miranda rights and admitted that he was

carrying the handgun for protection. Although the detectives did not show the handgun to

COLEMAN, he was able to accurately describe the caliber and color of the gun.

       11.      The firearm was test-fired at the BPD Firearms lab and expelled a projectile by the

action of an explosive, and therefore qualifies as a firearm under 18 U.S.C. § 921(a)(3). The

obliterated serial number was restored and determined to be FCH1935. The firearm was not

manufactured in Maryland and subsequently recovered during COLEMAN’s arrest in Maryland,

and therefore affected interstate commerce.

       12.      Prior to the events set forth in this affidavit, COLEMAN was convicted of

Possession with the Intent to Distribute/Manufacture Narcotics by the Circuit Court for Baltimore

City and sentenced to ten years of incarceration, and is therefore prohibited from possessing a

firearm. Moreover, he should be aware, given this sentence, that he had been convicted of a crime

that carries a punishment of over a year in prison.

       13.      The BPD Forensics lab swabbed and analyzed the handgun for DNA. The swabs

cannot be forwarded for DNA analysis until a standard for a suspect is obtained and a comparison

is requested.

                             DNA AUTHORIZATION REQUEST

       14.      Based on my training and experience, I believe that COLEMAN’s DNA will be on

the firearm recovered during his arrest. A known a sample of his DNA is required to test and

compare any and all DNA recovered. Accordingly, I am requesting authorization for a warrant to
Case 1:21-mj-01873-TMD Document 3 Filed 07/08/21 Page 5 of 7

                                                         1:21-mj-1873 TMD
Case 1:21-mj-01873-TMD Document 3 Filed 07/08/21 Page 6 of 7

                                                                   1:21-mj-1873 TMD


                        ATTACHMENT A

               Photograph of Person to be Searched

                          Tyshawn COLEMAN
                               YOB: 1993
                 Social Security number ending in 5909
                      FBI number ending in 6HD6
    Currently residing at: 3223 Belmont Ave. Baltimore, MD 21216
         Case 1:21-mj-01873-TMD Document 3 Filed 07/08/21 Page 7 of 7

                                                                          1:21-mj-1873 TMD


                                     ATTACHMENT B

                              Description of Items to be Seized

       Buccal (oral) swabs of the inside of COLEMAN’s mouth limited to the extent where

sufficient samples of DNA are obtained.
